The offense is burglary; punishment fixed at confinement in the penitentiary for a period of two years.
No statement of facts is before this court.
It appears from a bill of exceptions that after the jury retired and had considered the case for about an hour, they came into the court room and stated that they were in disagreement with reference to the testimony of one of the witnesses and expressed a desire that the testimony of the witness be read to the jury. The appellant and his counsel were present and made no objection to the reading by the court stenographer from his shorthand notes of the testimony of the witness mentioned. After hearing the testimony read the jury retired. After they retired an exception was reserved to the procedure mentioned. The reading by the court stenographer of his notes was, under the circumstances, upheld in Gandy's case, 261 S.W. Rep. 145, 97 Tex.Crim. Rep.; and Byrd's case, 235 S.W. Rep. 891, 90 Tex.Crim. Rep.. It may be added that in the absence of a statement of facts informing this court what facts and what other witnesses were before the court, we would not be in a position to determine the merits of the complaint even if it was regarded as irregular.
The judgment is affirmed.
Affirmed.